DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 7, 12, 13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For Claim 4 (line 5), Claim 12 (line 6), “rejects to use the” should probably be corrected to ---rejects the use of the--- or ---declines to use the---.
For Claim 4 (line 14), Claim 12 (line 15), “the communication with the UE” does not appear to have antecedent basis in the claim.
For Claim 5 (lines 7-8), Claim 13 (lines9-10), “the resource indication information” and “the time-domain resources and/or the frequency-domain resources” appear to have multiple possible antecedents in the claim.
For Claim 7, Claim 15, the antecedent bases of “the identification information” and “the time-domain resources and/or the frequency-domain resources for the UE in each cell” are not clear.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4,9-12, and 33-36, as understood in light of any rejections under 35 USC 112, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ratilainen et al. (US 2018/0091269).
For Claims 1, 33, and 34, Ratilainen teaches a signal interference avoidance method for a first network device, a first network device, comprising a processor, a memory, and a computer program stored in the memory and executed by the processor, wherein the processor is configured to execute the computer program so as to implement a signal interference avoidance method for the first network device, and a non-transitory computer-readable storage medium storing therein a computer program, wherein the computer program is executed by a processor so as to implement the signal interference avoidance method (see paragraphs 118-119), the method comprising: 
transmitting first interference avoidance indication information to a second network device, when a self-interference occurs for a User Equipment (UE) connected concurrently to the first network device and the second network device (see paragraphs 79-80, 84: recognition of self-interference), wherein the first interference avoidance indication information is used to enable the second network device to communicate with the UE through a first time-domain resource and/or a first frequency-domain resource (see paragraphs 82-83), 

For Claim 2, Ratilainen teaches the signal interference avoidance method, further comprising: transmitting resource indication information about a second time-domain resource and/or a second frequency-domain resource to the second network device, before the self-interference occurs for the UE (see paragraphs 82-83).
For Claim 3, Ratilainen teaches the signal interference avoidance method, wherein the second time-domain resource and/or the second frequency-domain resource are resources available for the first network device and unavailable for the second network device, or resources available for the second network device and unavailable for the first network device, or resources available for both the first network device and the second network device (see paragraphs 82-84: coordination to separate respective grants so nodes do not schedule UE for same resources).
For Claim 4, Ratilainen teaches the signal interference avoidance method, further comprising: 
receiving feedback information from the second network device with respect to the first interference avoidance indication information (see paragraph 86: acknowledgement and feedback from second node), 
wherein when the second network device rejects to use the second time-domain resource and/or the second frequency-domain resource, the feedback information comprises at least one of information indicating that the first interference avoidance indication information is rejected, a rejection cause, and interference avoidance suggestion information different from the first interference avoidance indication information (see paragraph 86: feedback includes suggestion to change grant); 
the interference avoidance suggestion information comprises at least one of the identification information about the UE, identification information about each cell where the UE is located, resource 
when the second network device agrees to use the second time-domain resource and/or the second frequency-domain resource, the feedback information comprises information indicating that the first interference avoidance indication information is accepted (see paragraphs 85-86: acknowledgement).
For Claims 9, 35, and 36, Ratilainen teaches a signal interference avoidance method for a second network device, a network device, comprising a processor, a memory, and a computer program stored in the memory and executed by the processor, wherein the processor is configured to execute the computer program so as to implement the signal interference avoidance method, and a non-transitory computer-readable storage medium storing therein a computer program, wherein the computer program is executed by a processor so as to implement the signal interference avoidance method (see paragraphs 125-126), the method comprising: 
receiving first interference avoidance indication information from a first network device, the first interference avoidance indication information being transmitted by the first network device when a self-interference occurs for a UE connected concurrently to the first network device and the second network device (see paragraphs 79-80, 84: recognition of self-interference; paragraphs 82-83); and 
communicating with the UE through a first time-domain resource and/or a first frequency-domain resource in accordance with the first interference avoidance indication information (see paragraphs 85, 70), 

For Claim 10, Ratilainen teaches the signal interference avoidance method, wherein prior to receiving the first interference avoidance indication information from the first network device, the signal interference avoidance method further comprises: receiving resource indication information about a second time-domain resource and/or a second frequency-domain resource from the first network device (see paragraphs 82-83).
For Claim 11, Ratilainen teaches the signal interference avoidance method, wherein the second time-domain resource and/or the second frequency-domain resource comprise resources available for the first network device and unavailable for the second network device, or resources available for the second network device and unavailable for the first network device, or resources available for both the first network device and the second network device (see paragraphs 82-84: coordination to separate respective grants so nodes do not schedule UE for same resources).
For Claim 12, Ratilainen teaches the signal interference avoidance method, wherein subsequent to receiving the first interference avoidance indication information from the first network device, the signal interference avoidance method further comprises: 
transmitting feedback information to the first network device with respect to the first interference avoidance indication information (see paragraph 86: acknowledgement and feedback from second node), 
wherein when the second network device rejects to use the second time-domain resource and/or the second frequency-domain resource, the feedback information comprise second network device at least one of information indicating that the first interference avoidance indication information is rejected, a rejection cause, and interference avoidance suggestion information different from the first 
the interference avoidance suggestion information comprises at least one of the identification information about the UE, identification information about each cell where the UE is located, resource indication information about time-domain resources and/or frequency-domain resources for the UE in each cell, resource indication information about a third time-domain resource and/or a third frequency-domain resource, a start time of the communication with the UE through the third time-domain resource and/or the third frequency-domain resource, and a stop time of the communication with the UE through the third time-domain resource and/or the third frequency-domain resource (see paragraph 86: modification of IUA); and 
when the second network device agrees to use the second time-domain resource and/or the second frequency-domain resource, the feedback information comprises information indicating that the first interference avoidance indication information is accepted (see paragraphs 85-86: acknowledgement).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-7 and 14-15, as understood in light of any rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratilainen et al. (US 2018/0091269) as applied to claims 1 and 9 above, and further in view of Zhang et al. (US 2015/0327280, hereinafter Zhang '280).
For Claims 6 and 14, while Ratilainen does teach that the second device is informed of which resources to avoid (see paragraphs 82-83), Ratilainen as applied above is not explicit as to, but Zhang ‘280 teaches the signal interference avoidance method, wherein the first interference avoidance indication information further comprises resource indication information about the first time-domain resource and/or the first frequency-domain resource (see paragraphs 30, 33, 43, 45: report from UE indicates the resources affected), 
wherein prior to transmitting the first interference avoidance indication information to the second network device, the signal interference avoidance method further comprises: 

determining and indicating the first time-domain resource and/or the first frequency-domain resource in accordance with the fifth time-domain resource and/or the fifth frequency-domain resource (see paragraphs 30, 33, 43, 45: avoid using affected resources).
Thus it would have bene obvious to one of ordinary skill in the art at the time the application was filed to determine resources to use in light of resources that are not available due to interference. One of ordinary skill would have been able to do so with the reasonably predictable result of improving throughput by avoiding interference.
For Claims 7 and 15, Ratilainen as applied above is not explicit as to, but Zhang ‘280 further teaches the signal interference avoidance method, wherein the first interference avoidance indication information further comprises at least one of the identification information about each cell where the UE is located, the resource indication information about the time-domain resources and/or the frequency-domain resources for the UE in each cell, a start time of the communication with the UE through the first time-domain resource and/or the first frequency-domain resource, and a stop time of the communication with the UE through the first time-domain resource and/or the first frequency-domain resource (see paragraphs 33, 35, 38, 43: MeNB passes report on the SeNB, configuration information includes such information).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to signal information about resources to use in light of resources that are not available due to interference. One of ordinary skill would have been able to do so with the reasonably predictable result of improving throughput by using mutually agreed upon resources and avoiding interference.

s 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratilainen et al. (US 2018/0091269) as applied to claims 1 and 9 above, and further in view of Zhang et al. (US 2015/0249947, hereinafter Zhang '947).
For Claims 8 and 16, Ratilainen as applied above is not explicit as to, but Zhang ‘947 teaches the signal interference avoidance method according to claim 1, wherein subsequent to transmitting the first interference avoidance indication information to the second network device, the signal interference avoidance method further comprises: 
transmitting avoidance interruption indication information to the second network device, when the self-interference for the UE disappears or is attenuated, wherein the avoidance interruption indication information is used to enable the second network device to stop the communication with the UE through the first time-domain resource and/or the first frequency-domain resource (see paragraphs 15-17: detection mitigation, paragraph 24: hand back when IDC interference is no longer an issue).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to return to a previous state as in Zhang ‘947 once the IDC interference avoidance as in Ratilainen is no longer needed. The motivation would be to reduce overhead by returning the network resource utilization to a less complex state.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takahashi et al. (US 2020/0205146) teaches a system for a master base station to provide an IDC interference indication to a secondary base station when a UE detects coexistence interference. Won et al. (US 2016/0094358) teaches a system for base stations to resolve IDC interference reported to a UE. Liao et al. (US 2018/0013500) teaches a method for a UE to provide a base station information about other RATs in use in order for the base station to appropriately select resources.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946.  The examiner can normally be reached on 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        6/30/2021

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466